DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.

RESPONSE TO AMENDMENT
Receipt is acknowledged of an amendment filed 17 November 2021, which has been placed of record and entered in the file.
Status of the Claims:
Claims 1-25 are pending.
No claims are amended.  
Specification and Drawings: 
The specification is amended in the amendment filed 17 November 2021.
The drawings are not amended in the amendment filed 17 November 2021.


Information Disclosure Statement
Receipt is acknowledge of two Information Disclosure Statements, filed 17 November 2021, which have been placed of record in the file.  An initialed, signed, and dated copy of each PTO-1449 or PTO-SB-08 is attached to the Office Action.

ALLOWABLE SUBJECT MATTER
Claims 1-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“a tapered authentication ramp extending from said proximal end of said cartridge body, wherein said tapered authentication ramp comprises a ramp tip and a ramp surface that extends from a location corresponding to one of said cam slots to said ramp tip along a ramp axis that forms an acute angle with said cartridge axis, and wherein said ramp surface comprises a first cam surface configured to move the lockout of the surgical stapling device in a direction away from said cartridge axis upon contact therewith when said staple cartridge is initially seated into the surgical stapling device”.
The closest prior art to Leimbach et al. (US Patent No. 9,078,653) discloses a similar type of staple cartridge for use with a surgical stapling device comprising a lockout, which includes a cartridge body including a centrally disposed longitudinal slot defining a cartridge axis and a plurality of 
The difference between the Leimbach et al. reference and the claimed subject matter is that Leimbach et al. does not disclose “a tapered authentication ramp extending from said proximal end of said cartridge body, wherein said tapered authentication ramp comprises a ramp tip and a ramp surface that extends from a location corresponding to one of said cam slots to said ramp tip along a ramp axis that forms an acute angle with said cartridge axis, and wherein said ramp surface comprises a first cam surface configured to move the lockout of the surgical stapling device in a direction away from said cartridge axis upon contact therewith when said staple cartridge is initially seated into the surgical stapling device”.  The difference between the claimed subject matter and the Leimbach et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Leimbach et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Leimbach et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Regarding independent claim 10: the subject matter of claim 10 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 10 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
 “a cartridge body configured to be removably seated in the first jaw, wherein said cartridge body comprises: a proximal end, a distal end portion, a deck surface extending from said proximal end to said distal end portion and lying on a plane that does not intersect a staple-forming underside of the 
“an authentication ramp comprising a top portion that is coplanar with a portion of said deck surface and extends proximally therefrom, wherein said authentication ramp further comprises a ramp body extending downward from said top portion and defining a ramp surface thereon, and wherein said ramp surface defines a first cam surface configured to move the lockout of the surgical stapling device laterally upon contact therewith when said staple cartridge is initially seated into the surgical stapling device.”
The closest prior art to Leimbach et al. (US Patent No. 9,078,653) discloses a similar type of staple cartridge for use with a surgical stapling device comprising a lockout, which includes a cartridge body including a deck surface, a centrally disposed longitudinal slot and a sled opening, a sled, and an authentication ramp having a ramp surface and a first cam surface configured to move the lockout laterally. 
The difference between the Leimbach et al. reference and the claimed subject matter is that Leimbach et al. does not include “an authentication ramp comprising a top portion that is coplanar with a portion of said deck surface and extends proximally therefrom, wherein said authentication ramp further comprises a ramp body extending downward from said top portion and defining a ramp surface thereon, and wherein said ramp surface defines a first cam surface configured to move the lockout of the surgical stapling device laterally upon contact therewith when said staple cartridge is initially seated into the surgical stapling device.”  The difference between the claimed subject matter and the Leimbach et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Leimbach et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Leimbach et al. structure to arrive at the claimed subject 
Regarding independent claim 19: the subject matter of claim 19 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 19 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“a cantilevered authentication ramp protruding proximally from said proximal end of said cartridge body and defining a ramp tip spaced from said proximal end of said cartridge body, wherein said cantilevered authentication ramp further comprises a ramp body portion extending from said ramp tip and aligned with one of said cam slots in said cartridge body, wherein said ramp tip defines a first cam surface configured to move the lockout of the surgical stapling device laterally upon contact therewith when said staple cartridge is initially seated into the surgical stapling device, and wherein said ramp body portion defines a second cam surface distal to said first cam surface and configured to move the lockout of the surgical stapling device into an unlocked position upon contact therewith when said staple cartridge is fully seated in the surgical stapling device.”
The closest prior art to Leimbach et al. (US Patent No. 9,078,653) discloses a similar type of staple cartridge for use with a surgical stapling device comprising a lockout, which includes a cartridge body, a centrally disposed longitudinal slot and a plurality of longitudinal cam slots, a sled, and an authentication ramp having a ramp surface and a cam surface configured to move the lockout laterally. 
The difference between the Leimbach et al. reference and the claimed subject matter is that Leimbach et al. does not include “a cantilevered authentication ramp protruding proximally from said proximal end of said cartridge body and defining a ramp tip spaced from said proximal end of said cartridge body, wherein said cantilevered authentication ramp further comprises a ramp body portion 
Regarding independent claim 23: the subject matter of claim 23 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 23 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“an authentication ramp comprising a ramp surface extending from said proximal end of said cartridge body along a ramp axis that is transverse to the cartridge axis, wherein said ramp surface comprises: a first cam surface configured to move the lockout of the surgical stapling device in a direction away from the cartridge axis upon contact therewith when said staple cartridge is initially partially seated into the surgical stapling device; and a second cam surface that is not co-planar with said first cam surface and is configured to move the lockout of the surgical stapling device into an 
The closest prior art to Leimbach et al. (US Patent No. 9,078,653) discloses a similar type of staple cartridge for use with a surgical stapling device comprising a lockout, which includes a cartridge body, a longitudinal slot defining a cartridge axis, and an authentication ramp having a ramp surface extending along a ramp axis transverse to the cartridge axis, and a cam surface configured to move the lockout in a direction away from the cartridge axis.   
The difference between the Leimbach et al. reference and the claimed subject matter is that Leimbach et al. does not include “an authentication ramp comprising a ramp surface extending from said proximal end of said cartridge body along a ramp axis that is transverse to the cartridge axis, wherein said ramp surface comprises: a first cam surface configured to move the lockout of the surgical stapling device in a direction away from the cartridge axis upon contact therewith when said staple cartridge is initially partially seated into the surgical stapling device; and a second cam surface that is not co-planar with said first cam surface and is configured to move the lockout of the surgical stapling device into an unlocked position upon contact therewith when said staple cartridge is fully seated in the surgical stapling device”.  The difference between the claimed subject matter and the Leimbach et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Leimbach et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Leimbach et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Regarding independent claim 25:  the subject matter of claim 25 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 25 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“an authentication ramp extending from said proximal end of said cartridge body, wherein said authentication ramp comprises a ramp surface that extends from said proximal end of said cartridge body along a ramp axis that is transverse to the cartridge axis, and wherein said ramp surface comprises a cam surface on a proximal tip of said authentication ramp, wherein said cam surface is configured to move the lockout of the surgical stapling device in a direction away from the cartridge axis upon contact therewith when said staple cartridge is initially partially seated into the surgical stapling device, and wherein an end of said proximal tip of said authentication ramp is located a ramp distance from said proximal end of said cartridge body that is greater than thirty percent of the cartridge body width and less than fifty percent of the cartridge body width”.
The closest prior art to Leimbach et al. (US Patent No. 9,078,653) discloses a similar type of staple cartridge for use with a surgical stapling device comprising a lockout, which includes a cartridge body defining a cartridge axis, and an authentication ramp having a ramp surface extending along a ramp axis transverse to the cartridge axis, and a cam surface configured to move the lockout in a direction away from the cartridge axis.   
The difference between the Leimbach et al. reference and the claimed subject matter is that Leimbach et al. does not include “an authentication ramp extending from said proximal end of said cartridge body, wherein said authentication ramp comprises a ramp surface that extends from said proximal end of said cartridge body along a ramp axis that is transverse to the cartridge axis, and wherein said ramp surface comprises a cam surface on a proximal tip of said authentication ramp, wherein said cam surface is configured to move the lockout of the surgical stapling device in a direction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        30 November 2021


/Linda J. Hodge/
Patent Examiner, Art Unit 3721